The opinion of the Court was by
Sheplet J.
The act of 1835, c. 195, for the relief of poor debtors, authorized their discharge from arrest or imprisonment on execution by their giving a bond according to the *76provisions of the eighth section, or when the creditor neglected to advance the money or give the security required by the fifteenth section. A voluntary discharge by the creditor or officer might operate as a satisfaction of the judgment, but not one made by an officer in obedience to law. The twelfil section however, to remove all doubt, provided, that the discharge of the debtor should not in such cases impair the rights of the creditor to obtain satisfaction out of any property or estate of the debtor not exempted by law. The bond is only a substitute for the detention of the body; and was not intended to be a satisfaction of the judgment. It only changes the form of the remedy. If satisfaction be obtained by an action upon it, the judgment will also be satisfied as well as the bond, which is collateral to it. If the bond has in this case been forfeited, it does not'appear, that more than one year had not. elapsed after the forfeiture before the commencement of this suit; and after that time no suit could be brought upon the bond. And if this action cannot be maintained the effect will be, that the defendants by giving a bond and neglecting to perform the condition without any payment extinguish the judgment, and deprive the plaintiffs of the right to collect the debt. The statute for the relief of poor debtors cannot receive such a construction.
Exceptions. overruled.